DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/EP2015/063781, filed 06/18/2015. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 14177005.7, filed on 07/15/2014 with the European Patent Office.

Information Disclosure Statement
The information disclosure statements (IDS) filed 04/29/2022, 06/16/2022 and 07/05/2022 have been considered, initialed and are attached hereto.

Status of the Claims
Claims 1-3, 6, 15-19, 21-25, 27 and 31-33 are pending; claim 1 is amended; claims 4, 5, 7-14, 20, 26 and 28-30 are canceled; claims 18, 19, 21-25, 27 and 31 are withdrawn. Claims 1-3, 6, 15-17, 32 and 33 are examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. JP2005337805 in view of Fowler et al., Self-Assembled Layer of Thiolated Protein G as an Immunosensor Scaffold, Anal. Chem., 79, (2007), p. 350-354.
Sayoko is not an English language document; however, English language translations are available (see machine translation obtained via Dialog attached to the Office action mailed 7/17/2019; and English language translation of the patent provided by Google Patents, 5 pages, attached 01/30/2020). The citations of Sayoko below refer to the text of the Google Patents translation.
Sayoko teach methods for measuring the concentration of an antibody or antigen in a liquid sample, the methods of Sayoko comprising the steps of incubating sample in a well with labeled antibody-binding probe, such as Rhodamine Green or ALEXA® fluorescent dye labeled protein A (a generic antibody binding protein conjugated dye). See especially the abstract and page 2 of the attached translation. More particularly, Sayoko et al. teach using a protein that binds with the antibody to be detected, at the end or terminal of the antibody, such as protein A or protein G (page 2), thereby reading on a generic antibody binding protein as claimed. Sayoko et al. further teach performing a fluorescence polarization assay on the mixture to detect change in polarization between excitation and emission light) (see for example page 3 of the translation, the three paragraphs following the paragraph describing Figure 1-2 (second half of page), exemplifying using Alexa647-labeled protein A to bind and detect antibodies, see page 3 “Flow 3” procedure; see also page 4, referring to Figures 3 and 4). 
With respect to the recitation that the dye is a long-life fluorescent dye, Sayoko does teach Rhodamine Green as an example of the fluorescent dye that can be used (page 2), which does appear to be a long lifetime dye (for example Rhodamine with green emission having a long lifetime of about 4 ns, see for example Applicant’s own originally filed disclosure page 12, Rhodamine 101, i.e. Rhodamine with green fluorescence).
	However, Sayoko does not specifically teach that the antibody binding protein is truncated (claim 1), particularly truncated protein G having a molecular weight of less than 20 kD (claim 6).
Fowler teach recombinant protein G, which binds antibody (IgG) through its constant Fc region, thereby reading on a generic antibody binding protein as defined instantly. More particularly, Fowler teach a truncated protein G having a molecular weight of 17kDa (see page 354, col. 1, para 1; see page 351, first paragraph regarding binding of protein A or G to IgG, both were known to bind IgG). See also page 351, col. 1, Materials and Instrumentation section, Fowler purchased commercially available recombinant protein G (MW 17000), which therefore reads on truncated as per the specification at [0050]. Fowler teach protein G will only bind antibody through its Fc region (see page 354, col. 1, para 2), protein G has three Fc binding domains (page 351, col. 1, para 2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sayoko et al., in order to have used the truncated recombinant protein G of Fowler (the recombinant protein G having a molecular weight of only 17000 (17kDa), thereby also addressing claim 6) as the antibody terminal binding protein G, when performing the methods of Sayoko, as an obvious matter of a simple substitution of one known generic antibody binding protein for another. Specifically, each of the generic binding proteins (truncated protein G of Fowler and protein G of Sayoko) were known in the art for binding IgG, Sayoko differing in that Sayoko does not teach a truncated version of the protein (Sayoko does teach both protein A and G as generic antibody binding proteins). One of ordinary skill would have found it obvious to have substituted the truncated protein G for the protein G of Sayoko and reasonably expected success (namely no change in the binding) since both were art recognized proteins that were known in the art to bind IgG (both were known for the same purpose, and as such, one would expect success using the truncated version of the protein). 
The pending claim further recites “wherein the method has a sensitivity to detect antibody concentration down to a level of 0.001 mg/ml”. However, as indicated previously (see also previous response to remarks), the combination of the cited art addresses the method steps and elements as presently recited (comprising fluorescent polarization assay measurement, capturing target analyte using truncated protein G), as such, it would be expected that the combination of the cited art would therefore similarly achieve the same ability, namely achieve the same sensitivity with the ability to detect antibody concentration down to a level of 0.001mg/ml).
Regarding claim 15, see Sayoko teaching performing the assay in the wells of a multiwell plate (see cited above, page 5 of the translation, paragraph 6).
	Regarding claim 16, Sayoko does teach sample that is a cell culture fluid (see page 1 of the translation, paragraph 3, and page 3, paragraph 2).

Claims 1, 3, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. JP2005337805 in view of Fowler et al., Self-Assembled Layer of Thiolated Protein G as an Immunosensor Scaffold, Anal. Chem., 79, (2007), p. 350-354, Montero-Julian et al., US PG Pub No. 2005/0095655A1 and Chiapetta et al., U.S. Patent No. 4,751,190.
Regarding claim 3, Sayoko et al. and the cited prior art teach a method substantially as claimed, the method comprising fluorescence polarization assay to measure the concentration of antibody in a sample using a fluorescent dye having a lifetime of at least 4 ns (see as detailed previously above).
However, Sayoko et al. teaches Rhodamine Green as an example of the fluorescent dye that can be used, and as such fails to teach FITC (an alternative recited at claim 3). 
Montero-Julian et al. teach, regarding bound detectable label, FITC molecule as a label preferred over other labels because of its small size (MW 389 Daltons) and because it can be coupled easily to peptides, see also the reference teaching most importantly the FITC molecule has very high yield compared to other fluorochromes, such as Alexa® dyes or others (para [0127]). As such, Montero-Julian et al. teach FITC as a desirable label compared to Alexa dyes. 
Chiapetta et al. also teach that fluorescein and derivatives, such as FITC, have properties that are useful as tracer compounds in fluorescence polarization immunoassays. These compounds provide the fluorescent response when excited by polarized light of an appropriate wavelength, thereby to enable the fluorescence polarization measurement to be made. As examples, Chiapetta et al. name FITC and DTAF. See column 4, line 55 to column 5, line 10.
As such, it would have been obvious to have modified the method of Sayoko and Fowler in order to have provided FITC as the label (FITC-truncated protein G as the antibody binding protein conjugate), one would be motivated to use the label FITC because it was known in the art that FITC is a suitable label for use in fluorescence polarization assays and in fact is a superior, more desirable label compared to labels such as the Alexa® dye (another alternative, as used in Sayoko, see as is taught by Montero-Julian et al., teaching FITC has higher yield compared to other fluorochromes such as Alexa dyes). One having ordinary skill in the art would have had a reasonable expectation of success in using FITC because the art specifically disclosed FITC as a suitable label for polarization assay (see as in Chiapetta, teaching this as a suitable label for fluorescence polarization assays, Sayoko teaching fluorescent polarization assay). One would expect success using a known reagent for its art recognized purpose.
Regarding claim 3, see as cited previously above, the combination of the cited art teaches the long lifetime fluorescent dye, FITC. 
	Regarding claim 15, see Sayoko teaching performing the assay in the wells of a multiwell plate (see cited above, page 5 of the translation, paragraph 6).
	Regarding claim 16, Sayoko does teach sample that is a cell culture fluid (see page 1 of the translation, paragraph 3, and page 3, paragraph 2).

Claims 1, 6, 15, 16, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. JP2005337805 in view of Allemann et al., US PG Pub No. 2010/0086490A1.
Sayoko is as cited previously and above. Sayoko teach methods for measuring the concentration of an antibody or antigen in a liquid sample, the methods of Sayoko comprising the steps of incubating sample in a well with labeled antibody-binding probe, such as Rhodamine Green or ALEXA® fluorescent dye labeled protein A (a generic antibody binding protein conjugated dye). See especially the abstract and page 2 of the attached translation. More particularly, Sayoko et al. teach using a protein that binds with the antibody to be detected, at the end or terminal of the antibody, such as protein A or protein G (page 2), thereby reading on a generic antibody binding protein as claimed. Sayoko et al. further teach performing a fluorescence polarization assay on the mixture to detect change in polarization between excitation and emission light) (see for example page 3 of the translation, the three paragraphs following the paragraph describing Figure 1-2 (second half of page), exemplifying using Alexa647-labeled protein A to bind and detect antibodies, see page 3 “Flow 3” procedure; see also page 4, referring to Figures 3 and 4). 
With respect to the recitation that the dye is a long-life fluorescent dye, Sayoko does teach Rhodamine Green as an example of the fluorescent dye that can be used (page 2), which does appear to be a long lifetime dye (for example Rhodamine with green emission having a long lifetime of about 4 ns, see for example Applicant’s own originally filed disclosure page 12, Rhodamine 101, i.e. Rhodamine with green fluorescence).
	Sayoko does not teach that the antibody binding protein is truncated (claim 1), particularly truncated protein G having a molecular weight of less than 20 kD (claim 6); having a molecular weight of less than 15 kD (claim 32), or less than 10 kD (claim 33).
As indicated previously above (Sayoko), it was well known in the art that Protein G and protein A are antibody binding components/molecules. In particular, the prior art recognized these molecules as Fc binding components, see in addition to Sayoko et al., Allemann et al. at para [0069]-[0073] (examples of suitable Fc-binding components include proteins having binding affinity for the Fc-region of antibodies, such as natural or recombinant protein G or A or recombinant fusion protein A/G). At para [0074] Allemann et al. teach additional Fc-binding components include fragments of these proteins, such as a fragment of the B1 domain of protein G, see Allemann teaching this as a commercially available protein.
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have used the Protein G binding fragment (B1 domain, i.e. truncated protein G, as in Allemann) as the antibody binding protein G, as taught by Sayoko et al., when performing the methods of Sayoko, as an obvious matter of a simple substitution of one known generic antibody binding protein for another. Specifically, each of the generic binding proteins (the truncated protein G, such as the protein G B1 domain fragment of Allemann et al. and protein G generally as in Sayoko) were art recognized binding proteins known for the same purpose, namely for binding IgG, each were recognized in the art as suitable alternatives (see as in Allemann, the truncated form of protein G recognized also as binding). Further protein G, as well as the truncated version (truncated protein G), were both known to those of ordinary skill to be readily, commercially available (Allemann). One of ordinary skill would have substituted one for the other and had a reasonable expectation of success (namely no change in the binding) since both were art recognized proteins that bind IgG (a simple substitution of the truncated version for protein). 
	Regarding the limitation “truncated”, namely that the “generic antibody-binding protein is truncated Protein G”, the B1 domain fragment of Protein G, as taught by Allemann et al. is consistent with Applicant’s originally filed specification (see at page 9, Applicant indicates the term “truncated generic antibody binding protein” is understood to mean generic antibody binding protein that is modified to remove part of the protein, thereby reducing its molecular weight, see further the term includes fragments of generic antibody binding proteins, including for example peptide gb1, a fragment of protein G). Further, the fragment of protein G as taught by Allemann (the B1 domain) addresses claims 6, 32 and 33 because the truncated protein G of Allemann is less than 10 kD (and as such, is necessarily also less than 15kD and 20kD). Specifically, a chemical composition and its properties are inseparable (MPEP 2112.01), therefore if the prior art teaches an identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In the present case, Applicant’s disclosure (specification, page 9) indicates the B1 domain of protein G as an example of binding protein of less than 10kD. As indicated above, Allemann is teaching the same binding protein.
	One of ordinary skill would have a reasonable expectation of success using the truncated form of the protein because it was recognized in the art to achieve binding (is taught as a suitable binding protein in place of the whole protein, namely it would still be expected to bind antibody).
Regarding claim 15, see Sayoko teaching performing the assay in the wells of a multiwell plate (see cited above, page 5 of the translation, paragraph 6).
	Regarding claim 16, Sayoko does teach sample that is a cell culture fluid (see page 1 of the translation, paragraph 3, and page 3, paragraph 2).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. in view of Fowler et al., as applied to claim 1 above, and further in view of Berlin et al., US PG Pub No. 2004/0121359; alternatively, Sayoko et al. in view of Fowler et al., Montero-Julian et al. and Chiapetta et al., as applied to claim 1 above, and further in view of Berlin et al; and alternatively, Sayoko et al. in view of Allemann et al., as applied to claim 1 above, and further in view of Berlin.
Sayoko et al. and the cited prior art teach a method substantially as claimed, the method comprising fluorescence polarization assay to measure the concentration of antibody in a sample using a fluorescent dye having a lifetime of at least 4 ns (see as detailed previously above).
	However, Sayoko and the cited art each fails to teach fluorescent dye having a lifetime of at least 5 ns (claim 2); fails to teach long lifetime dye is FITC (claim 3) (see the alternative grounds of rejection above, each teaching labels with lifetimes of 4ns).
Berlin et al. also teach that there are wide variety of fluorophores suitable for use in fluorescence polarization techniques (see para [0090]), Berlin teaching selection of appropriate fluorophores is within the skill level of the ordinary artisan (see at para [0090] Berlin teach a finite list of exemplary fluorophores, including fluorophores with at least 5 ns, such as BODIPY).
	It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Sayoko et al. and the cited prior art in order to rely on a fluorescent dye with a lifetime of 5 ns, such as BODIPY of Berlin, in place of the 4ns fluorescent dyes (such as those in Sayoko for example) as an obvious matter of a simple substitution of one known long lifetime dye for another, both usable for the same purpose (for the same type of assay, fluorescence polarization). 
Additionally, it also would have been obvious to have arrived at a dye having a lifetime of at least 5 ns out of routine optimization of experimental parameters, specifically because it was known in the art at the time that selection of a dye is within the skill level of the ordinary artisan (see as taught by Berlin). It would have been obvious to have arrived at a dye such as BODIPY-Texas red as in Berlin as an obvious matter to try, selecting from alternatives disclosed in the finite list of suitable alternatives as disclosed by Berlin. The ordinarily skilled artisan would have a reasonable expectation of success because Berlin teach these dyes used for fluorescence polarization assays. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. in view of Fowler et al., as applied to claim 1 above, and further in view of Li et al., Cell culture processes for monoclonal antibody production, Landes Bioscience, 2(5), (2010), p. 466-477; or alternatively, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. in view of Fowler et al., Montero-Julian et al. and Chiapetta et al., as applied to claim 1 above, and further in view of Li et al.; and alternatively, Sayoko et al. in view of Alleman et al., as applied to claim 1 above, and further in view of Li et al. 
Sayoko et al. in view of the cited prior art teach a method substantially as claimed (see as set forth in detail previously above).
However, the previously discussed references fail to specifically teach that the cell culture sample is a cell culture fluid from a biopharmaceutical producer cell culture. 
Li teach animal culture technology has advanced significantly and is not generally considered a reliable, robust and relatively mature technology, that a range of bio therapeutics are currently synthesized using cell culture methods in large scale manufacturing facilities (abstract, see page 466, col. 1, para 1, teaching protein therapeutics, especially monoclonal antibodies). See at page 467, col. 1-2, Li discuss mammalian expression systems, Li teach therapeutic antibodies are mainly produced in mammalian host cell lines (para 1), and teach that CHO cells are the predominant host use to produce therapeutic proteins (col. 2, para 2).
	It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have employed the methods of detecting antibodies of Sayoko and the combined cited prior art, in order to detect antibodies in an antibody expression system that is a cell culture fluid from a biopharmaceutical producer cell culture (such as a CHO expression system), the motivation to do so being to detect desirable therapeutic mAbs (one would be motivated because said expression system is an art recognized, desirable system for producing therapeutic mAbs). Such a modification would merely be a simple substitution of one known antibody producing culture system for another (modifying the A549 system for a therapeutic producing system, such as the well-known CHO expression culture system), both systems known in the art, further it known that both systems produce antibodies detectable by generic antibody binding protein. Furthermore, as Sayoko pertains to detection of antibodies in general, it would have been obvious to adapt such methods in order to detect therapeutic antibodies in production, e.g. in order to verify and/or quantify yield. 
One of ordinary skill would have a reasonable expectation of success since the method as taught by the combination of the art relies on a protein with affinity generic to the produced antibodies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/063,171 (reference application) in view of Fowler et al. (cited previously above) and Yao et al., US PG Pub No. 2010/014406A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a method as claimed, see the copending application also teaches methods for determining analyte (such as antibody) concentration in a liquid sample (see claims 1 and 7-9), the method comprising incubating in a reaction chamber the liquid sample with an antibody-binding probe comprising a generic antibody-binding probe (see copending claim 1, target molecule binding probe comprising a single domain antibody) conjugated to a fluorescent dye to provide a reaction mixture, assaying the mixture in the reaction chamber for fluorescence polarization (detect a change between excitation and emission light), correlating the change in polarization with antibody titer in the liquid, wherein the dye is a long life fluorescent dye with a lifetime of at least 4 ns (see copending claims 1-4 and 7-9).
Although the copending application recites a method substantially as claimed, the copending application fails to recite wherein the generic antibody binding protein is truncated protein G.
Fowler teach recombinant protein G, which binds antibody (IgG) through its constant Fc region, thereby reading on a generic antibody binding protein as defined instantly. More particularly, Fowler teach a truncated protein G having a molecular weight of 17kDa (see page 354, col. 1, para 1; see page 351, first paragraph regarding binding of protein A or G to IgG, both were known to bind IgG). See also page 351, col. 1, Materials and Instrumentation section, Fowler purchased commercially available recombinant protein G (MW 17000), which therefore reads on truncated as per the specification at [0050]. Fowler teach protein G will only bind antibody through its Fc region (see page 354, col. 1, para 2), protein G has three Fc binding domains (page 351, col. 1, para 2).
Yao et al. teach, see para [0040], it was known in the art by those of ordinary skill, when using labeled detection reagent for detecting/binding antibody, that protein A, protein G or anti-IgG could be used interchangeably for detection of IgG antibodies.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the copending application in order to rely on the truncated form of protein G (as taught by Fowler et al.) as the target molecule binding probe; specifically it would have been an obvious matter of a simple substitution of one target antibody binding molecule for another. In particular it was well known by those of ordinary skill that protein G could be used in place of an antibody that binds and detects other antibodies (in place of anti-Ig for IgG detection) (Fowler and Yao et al., Yao teaching the reagents as functional equivalents used for the same purpose, capable of being substituted). The referenced teachings establish that truncated protein G as in Fowler, was recognized in the prior art to be suitable for the same purpose as a single domain antibody that recognizes the constant region of an antibody as in the copending application, see truncated protein G is known to similarly recognize the antibody constant region (Fc). The modification is an obvious matter of substituting one well known binding partner/detection reagent for another recognized as its equivalent for the same purpose. One of ordinary skill in the art could have substituted the known reagents (substituted truncated protein G for the single domain antibody directed to a constant region of an antibody) and predictably yielded the same result, namely detection of the targeted antibody present in the liquid sample via recognition of the antibody constant region. 
Regarding the limitations specific to the recited sensitivity, see as discussed previously above, as the same reasoning also applies presently.
Regarding claim 6, see the combination of the copending application, Fowler et al. and Yao do teach truncated Protein G, the truncated form having a molecular weight of less than 20kD, see Fowler cited previously above.
Regarding claim 15, the copending application at claim 5, recites reaction chamber is the well of a multiwell plate.
Regarding claim 16, the copending application at claim 7 recites sample comprises a cell culture.
Regarding claim 17, the copending application at claim 8 recites the sample comprises a cell culture that is a producer (thereby addressing a biopharmaceutical producer cell culture, when given broadest reasonable interpretation, see copending claim 11, produces a recombinant mAb).

Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over  claims 1-9 of copending Application No. 16/063,171 in view of Fowler et al. (cited above) and Yao et al. as applied to claim 1 above, and further in view of Berlin, US PG Pub No. 2004/0121359.
	The copending application in view of the cited prior art (Fowler and Yao) recites a method substantially as claimed (see detailed citations of the prior art and the analyses previously above). 
Although the copending application does recite a dye having a lifetime of at least 4 ns, the copending application fails to further recite a dye having a lifetime of at least 5 ns.
	Berlin et al. also teach that there are wide variety of fluorophores suitable for use in fluorescence polarization techniques (see para [0090]), Berlin teaching selection of appropriate fluorophores is within the skill level of the ordinary artisan (see at para [0090] Berlin teach a finite list of exemplary fluorophores, including fluorophores with at least 5 ns, such as BODIPY).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the copending application in order to rely on a fluorescent dye with a lifetime of 5 ns out of a simple substitution of one known long lifetime dye for another, both usable for the same purpose (for the same type of assay). Additionally it would have been obvious to have arrived at a dye having a lifetime of at least 5 ns out of routine optimization of experimental parameters, specifically because it was known in the art at the time that selection of a dye is within the skill level of the ordinary artisan. It would have been obvious to have arrived at a dye such as BODIPY-Texas red as in Berlin as an obvious matter to try, selecting from the finite list of suitable alternatives as disclosed by the prior art. The ordinarily skilled artisan would have a reasonable expectation of success because Berlin teach such dyes for using fluorescence polarization assays. 

Claims 1, 6, 15-17, 32 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9 of copending Application No. 16/063,171 (reference application) in view of Allemann et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a method as claimed, see the copending application also teaches methods for determining analyte (such as antibody) concentration in a liquid sample (see claims 1 and 7-9) (see detailed citation provided above). 
The copending application differs from the claimed invention in that it fails to recite a truncated antibody binding protein that is truncated protein G (claim 1), fails to recite the truncated protein G having a molecular weight of less than 20 kD (claim 6), having a molecular weight of less than 15 kD (claim 32), having a molecular weight of 10 kD (claim 33).
Allemann et al. is also as cited in detail previously above teaching known suitable examples of Fc-binding components (generic antibody binding proteins, for example Protein G binding fragment that is the B1 domain), see for example the reference teaching components including natural or recombinant protein A and G, recombinant fusion protein A/G, and anti-Fc antibodies (see paras [0069]-[0081]). 
It would have been prima facie obvious to have used the Protein G binding fragment (B1 domain) as the antibody binding protein in place of the anti-Fc antibody of the copending application, as recited by the copending application, as an obvious matter of a simple substitution of one known generic antibody binding protein for another. Specifically, each of the generic binding proteins (truncated protein G, such as the protein G B1 domain fragment of Allemann et al. and the antibody of the copending application) were art recognized binding proteins known for the same purpose, namely for binding IgG, each were recognized in the art as suitable alternatives (see as in Allemann). Also both were known to be readily, commercially available (Allemann). One of ordinary skill could have substituted one for the other and had a reasonable expectation of success (namely no change in the binding) since both were art recognized proteins that bind IgG. 
Regarding the claimed sensitivity, see as discussed previously above (as the same reasoning applies presently).
Regarding claims 6, 32 and 33, see as indicated previously above, the B1 domain of protein G comprising a protein of less than 10 kD (thereby addressing each of less than 10 kD, less than 15 kD, and less than 20 kD).
	Regarding claim 15, the copending application at claim 5, recites reaction chamber is the well of a multiwell plate.
	Regarding claim 16, the copending application at claim 7 recites sample comprises a cell culture.
	Regarding claim 17, the copending application at claim 8 recites the sample comprises a cell culture that is a producer (thereby addressing a biopharmaceutical producer cell culture, when given broadest reasonable interpretation, see copending claim 11, produces a recombinant mAb).

Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over  claims 1-9 of copending Application No. 16/063,171 in view of Allemann et al., as applied to claim 1 above, and further in view of Berlin et al.
	The copending application in view of the cited prior art (Allemann) recites a method substantially as claimed (see detailed citations of the prior art and the analyses previously above). 
The copending application recites that the fluorescent probe has a lifetime of at least 4 ns, however see as indicated previously above the copending application fails to teach a dye having a lifetime of at least 5ns (claim 2).
	See Berlin et al. as cited in detail previous above, Berlin teaching that there are wide variety of fluorophores suitable for use in fluorescence polarization techniques (see para [0090]), Berlin teaching selection of appropriate fluorophores is within the skill level of the ordinary artisan (see at para [0090] Berlin teach a finite list of exemplary fluorophores, including fluorophores with at least 5 ns, such as BODIPY).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the copending application in order to rely on a fluorescent dye with a lifetime of 5 ns, such as BODIPY, for the same reasons as discussed previously above (see above analysis, as the same reasoning also applies presently).

The above are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive for the following reasons:
At remarks page 6 Applicant indicates their disagreement with the rejection of claims under 35 U.S.C. 103.
At remarks page 6, Applicant references the Declaration under 37 CFR 1.132 by Dr. Neil Kayal on 04/29/2022 (herein after referred to as the Kayal declaration). At the Kayal declaration, paragraph 5, Dr. Kayal asserts a long felt need for a sensitive, rapid and cost-effective technology for measuring antibodies in cell culture supernatant without sample preparation. The Kayal declaration asserts that current methods, due to their complexity and cost, can cause considerable delays in this process and add substantial cost, e.g., limitations on qualified personnel to perform the assay and limitations on the throughput of the assay often causing many days’ worth of delay before a decision can be made. The Kayal declaration asserts (paragraph 6) that there was (and remains) 3 typical techniques used in production lines for measuring components in solution, namely ELISA, protein A HPLC, and Octet (Biolayer Interferometry). At paragraph 7 of the Kayal declaration, Dr. Kayal indicates numerous technical and commercial reasons exist which prohibit them meeting needs such as high sensitivity, rapid sample to result, and no sample preparation; that reducing cost likely benefits end product costs but also may remove constraints on having process with more analysis to improve quality and results. The Kayal declaration argues that the conventional processes are also not readily combined with other technologies for multiplex analysis.
Similarly to the previously provided James Declaration, the Kayal declaration is appreciated, however the Examiner finds the Kayal Declaration insufficient evidence of long-felt need for the following reasons. Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution (MPEP 716.04).
The Kayal declaration talks about the need for a sensitive, rapid and cost-effective technology for measuring antibodies in cell culture supernatant without sample preparation, but does not document evidence of long-felt need. There is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In additional, there is no evidence that is persons skilled in the art who were presumable working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP 716.04. 
Further at remarks pages 8-9, Applicant argues, regarding the field of invention, that applicant considers that the field of invention is Bioprocess Engineering (namely, biochemical engineering, dealing with the design and development of equipment and processes for manufacturing products such as those listed at remarks page 8 from biological materials and treatment of waste water, see description remarks pages 8-9 provided from Wikipedia). Applicant remarks that the definition of who is the “the skilled person” should be further considered (page 8), remarking that 4-5 documents from disparate array of disciplines are being combined in the rejection (page 9). Applicant argues the office has not provided an example of a definition for who the skilled person is, and asserts that given that the art is deemed to be “assay methods” the skilled person should be deemed to be on skill in the art of assay development. Applicant argues however, that this encompasses a great many skills from a wide-ranging selection of fields, and that if this is the case, the skilled person would be more of an expert rather than the general person working in a particular field. As such, Applicant argues that the skilled person is a bioprocess engineer skilled in the art of standard protein quantification assay, e.g., BCA/Bradford assay, ELISA, HPLC, Biolayer Interferometry, and request the office acknowledge the same.
However, this argument is not persuasive for reasons already of record, see previous response to said remarks in the Non-Final Rejection mailed on 02/18/2021 at pages 23-24. 
At remarks pages 10-11 Applicant summarizes each of the cited art references, and asserts Sayoko could be considered to be in the filed of assay development, Fowler in the filed o chemistry and sensor development, Chiapetta the filed of fluorescence polarization,  Montero-Julian the filed of analytical chemistry and simply fluorescence microscopy, Li the field of cell line engineering and cell culture process development, Alleman the field of imaging and medical treatments, and Berlin the field of DNA methylation profiling. As discussed previously, Applicant asserts the field should be considered Bioprocess Engineering. Applicant argues the cited art is not in the relevant filed of invention (of bioprocess engineering), and as such, assert that the combination of the art does not address the claims as obvious. Applicant argues the art is non-analogous art and therefore improper (remarks page 12). Applicant also remarking that each of Sayoko, Fowler and Chiapetta only seem relevant in hindsight of how the inventors addressed the inventor asserted problem. Applicant’s arguments further asserting that fluorescence polarization is a seldom used technique in bioprocess engineering.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further, Applicant’s remarks above, asserting that the art is non-analogous and further asserting the office has applied improper hindsight reasoning are not persuasive for reasons already of record, see for example, Final Rejection mailed on 11/01/2021 referring to remarks in Non-final Action mailed 02/18/2021 at pages 23-26).
Applicant argues (remarks page 13) that there is nothing in the primary reference, Sayoko, that directly motivates the hypothetical person skill in the art of bioprocess engineering to modify the method to rely on smaller proteins and longer lifetime fluorophores. However, the motivation to combine need not come directly from the primarily cited reference, and as discussed in detail in the grounds of rejection above, there is a detailed motivation to modify Sayoko set forth in the pending grounds of rejection above. Further, regarding remarks that Sayoko is deficient with respect to a long lifetime dye of 4ns, see as discussed in the previous rejection, and as clarified in the grounds above, Sayoko is teaching a dye that is considered to be 4 ns. 	
At remarks page 13 Applicant also argues Sayoko does not teach protein G, rather only teaches protein A; Applicant argues it is only Fowler that uses truncated protein G. 
In response, and in order to clarify, Sayaoko teaches the use of either of Protein A or G (Sayoko et al. teach using a protein that binds with the antibody to be detected, at the end or terminal of the antibody, such as protein A or protein G (page 2)). Fowler teaches use of truncated protein G. The analyses above establish it would have been obvious to have modified the protein G of Sayoko for the truncated protein G of Fowler for the stated reasons above (both were art recognized reagent for binding antibody target). 
Regarding arguments that the Office has applied improper hindsight reasoning, see the response to this argument as previously referred to above. See as cited above, the prior art establishes truncated protein G to similarly be recognized in the art as an IgG binding protein (Fowler teach recombinant protein G, which binds antibody (IgG) through its constant Fc region, thereby reading on a generic antibody binding protein as defined instantly. More particularly, Fowler teach a truncated protein G having a molecular weight of 17kDa (see page 354, col. 1, para 1; see page 351, first paragraph regarding binding of protein A or G to IgG, both were known to bind IgG). See also the previous response to these arguments in the Non-final rejection mailed on 02/18/2021, pages 27-28. 
Regarding Applicant’s remarks at pages 14-15, and the comparison of the claimed method to Sayoko, Sayoko is not relied upon independently as anticipating the claims. Rather it is the combination of the cited art which establishes a prima facie case of obviousness. Regarding remarks at pages 14-15, see the previous response to these arguments in the Non-final action mailed 02/18/2021, pages 28-29).
Applicant refers at remarks page 16 to the Kayal Declaration (discussed previously above) as evidence that there was a long-felt need for a highly sensitive, rapid and cost-effective means for measuring IgG in cell culture supernatant. In response to remarks at pages 16-17, see discussed above, for the reasons as indicated, the Kayal Declaration is insufficient evidence of long-felt, unmet need. 
Regarding the rejections specific to the dependent claims, at remarks pages 17-20 Applicant refers to the above arguments specific to claim 1. See the response to these arguments above, these arguments are not persuasive for the reasons as discussed. 
Regarding the rejection of claims on the ground of non-statutory double patenting, at remarks pages 20-21 Applicant disagrees with the rejection, indicating reasoning discussed above and amendments to the claims. However, for the reasons as discussed above in the response to remarks, Applicant’s arguments are not persuasive.
For all of these reasons, Applicant’s remarks are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641